Suozzi, J., concurs insofar as the majority has deleted from the judgment
that provision which directs defendants to make application for a permit to the State Department of Environmental Conservation with respect to bulkhead work performed by defendants, but otherwise dissents and votes to further modify the judgment by deleting therefrom that provision which directs defendants to make application to the Town of Huntington Department of Engineering, Building and Housing for a permit with regard to the defendants’ deposit of fill, with the following memorandum:
Both Trial Term
and the majority are of the view that defendants have to apply to the Town of Huntington Department of Engineering, Building and Housing with respect to their proposed deposit of fill. I disagree. Except for the payment of *888the $100 filing fee, the directive in the judgment that defendants apply to the Town of Huntington for a permit for the deposit of fill appears to be a futile and useless one. In view of the conceded emergency which necessitated the bulkhead work initiated by defendants, the court’s failure to grant an injunction in favor of the town to have the bulkhead removed, and the court’s specific finding that the crushed stone used as fill did not act as a pollutant, it is inconceivable that the town could present evidence at any future hearing conducted pursuant to said application, which would justify the denial of a fill permit, or which would persuade a court, following the denial of a permit, to grant an injunction and require the removal of the fill. Indeed, it would be a significant public hazard for either the town or any court to sanction the existence of a void ranging from 16 inches to 10 feet between these two bulkheads. Further, although the complaints contain allegations regarding defendants’ violation of the town code in failing to obtain a permit with respect to fill, the town’s case at the trial was concentrated and centered solely on the issue of bulkheads. Except for the possibility of proof from photographs, no testimony was presented by the town with respect to the filling of the area between the two bulkheads with crushed stones. In addition, there was a conspicuous absence of any testimony or claim that the area between the two bulkheads was either a "watercourse or wetland” as defined in the town code and which the town code was designed to protect. Accordingly, that part of the judgment directing defendants to apply to the town for a fill permit should be deleted. Further, it appears from the record that the validity of the ordinance relied on by the town in its complaints was called into question during the trial by the disclosure that it had a different numbering system than the ordinance which was officially adopted by the Huntington Town Board on June 30, 1970 and published according to law. This matter was brought to the trial court’s attention by the defendants’ attorney during the course of the trial. It was conceded by all the parties that the change was purely one of numbering and that the wording of the pertinent sections of the ordinance had not been changed. Accordingly, the attorney for the town argued that the change was not material and that it was not necessary for the town board to adopt a new resolution approving a renumbering of the ordinance’s sections. In view of the fact that the defendants’ attorney has not pursued this point on appeal, it is unnecessary to dwell at length on this issue. However, as Trial Term itself stated, the proper method to renumber the ordinance’s sections is clearly "by subsequent resolution of the Town Board”, and this method should be utilized in the future to avoid confusion and unnecessary litigation.